     Case 1:18-cv-08653-VEC-SDA Document 173 Filed 12/07/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                         12/07/2020
 D George Sweigert,

                                 Plaintiff,
                                                            1:18-cv-08653 (VEC) (SDA)
                     -against-
                                                            ORDER
 Jason Goodman,

                                 Defendant.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       WHEREAS, by Order, dated November 6, 2020, the Court directed the pro se parties to

submit for the Court’s approval interrogatories and document requests limited to the issues

raised by Plaintiff’s remaining claims for defamation and under the New York Civil Rights Law

(ECF No. 165); and

       WHEREAS, on November 17, 2020, Plaintiff filed a first set of interrogatories (ECF No.

166); and

       WHEREAS, on December 1, 2020, Plaintiff filed a first request for production of

documents (ECF No. 171); and

       WHEREAS, the Court finds, in its discretion, that many of Plaintiff’s interrogatories and

document requests are prolix, burdensome and/or seek information not proportional to the

needs of the case; and

       WHEREAS, the Court has revised Plaintiff’s interrogatories and document requests so as

to seek information that is relevant and proportional to the needs of the case; and

       WHEREAS, once the responses to the interrogatories and document requests are

received, Plaintiff may seek leave to serve additional interrogatories and/or document requests.
Case 1:18-cv-08653-VEC-SDA Document 173 Filed 12/07/20 Page 2 of 4




 NOW, THEREFORE, it is hereby ORDERED, as follows:

 1. No later than January 15, 2021, Defendant shall respond under oath to the following

    interrogatories:

    a) Identify the names and addresses of witnesses with knowledge regarding the

        statements that Defendant purportedly made about Plaintiff, as alleged in the

        Second Amended Complaint (SAC, ECF No. 88, ¶¶ 68-87) and Supplemental

        Complaint (Supp. Compl., ECF No. 150, ¶¶ 39-45), and describe the nature of their

        knowledge.

    b) Identify the names and addresses of witnesses with knowledge regarding

        Defendant’s use of Plaintiff’s name and picture for purposes of advertising or

        trade, as alleged in the Second Amended Complaint (SAC ¶¶ 88-110) and

        Supplemental Complaint (¶¶ 47-50), and describe the nature of their knowledge.

    c) For the period from June 14, 2015 to the present, identify each Uniform Resource

        Locator (URL) Internet address used by Defendant to post Plaintiff’s name and/or

        picture.

    d) For the period from June 14, 2015 to the present, identify each social media

        account, including platform and username, used by Defendant to post Plaintiff’s

        name and/or picture.

    e) For the period from June 14, 2015 to the present, identify each email account used

        by Defendant to communicate information to others regarding Plaintiff.

    f) Provide the location and a general description of documents or electronically

        stored information—including writings, drawings, graphs, charts, photographs,



                                        2
      Case 1:18-cv-08653-VEC-SDA Document 173 Filed 12/07/20 Page 3 of 4




              sound recordings, images and other data or data compilations—in the possession,

              custody or control of Defendant regarding Plaintiff.

       2. No later than January 15, 2021, Defendant shall produce to Plaintiff the following

           documents for the period from June 14, 2015 to the present:

           a) All documents and communications between Defendant and Patreon.com (or its

              representatives) regarding Plaintiff.

           b) All documents and communications between Defendant and any law enforcement

              agency regarding Plaintiff.

           c) All emails sent or received by Defendant regarding Plaintiff.

           d) All documents regarding any social media posts by Defendant that refer to Plaintiff

              and/or display his picture.

           e) All documents regarding Plaintiff’s purported participation in what Plaintiff refers

              to as the “Port of Charleston, S.C. dirty bomb hoax of June 14, 2017.”

       3. No later than January 15, 2021, Defendant shall file with the Court, for the Court’s

           approval, no more than 25 interrogatories and no more than 25 document requests

           directed to Plaintiff that are limited to the issues raised by Plaintiff’s remaining claims

           for defamation and under the New York Civil Rights Law. Defendant’s failure to timely

           file such interrogatories and/or document requests may be deemed by the Court to

           be a waiver of Defendant’s right to obtain discovery in this case.

       The Clerk of Court is respectfully requested to mail a copy of this Order to the pro se

parties.




                                                 3
    Case 1:18-cv-08653-VEC-SDA Document 173 Filed 12/07/20 Page 4 of 4




SO ORDERED.

DATED:        New York, New York
              December 7, 2020

                                        ______________________________
                                        STEWART D. AARON
                                        United States Magistrate Judge




                                    4
